                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                            CASE NO. 1:20-CV-157-DCK

 ROBERT RAMSEY,                                        )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )         ORDER
                                                       )
 ANDREW M. SAUL,                                       )
 Commissioner of Social Security,                      )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on “Defendant’s Consent Motion For Entry

Of Judgment With Remand Under Sentence Four Of 42 U.S.C. § 405(g)” (Document No. 20) filed

April 20, 2021. The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C.

§ 636(c), and immediate review is appropriate. Having carefully considered the motion and the

record, and noting agreement of the parties, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that “Defendant’s Consent Motion For Entry Of

Judgment With Remand Under Sentence Four Of 42 U.S.C. § 405(g)” (Document No. 20) is

GRANTED. This matter is remanded to the Commissioner for further consideration and

proceedings, pursuant to 42 U.S.C. § 405(g).

         SO ORDERED.
                                        Signed: April 22, 2021




          Case 1:20-cv-00157-DCK Document 21 Filed 04/22/21 Page 1 of 1
